—In an action for a divorce and ancillary relief, the plaintiff husband (1) appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Rosato, J.), dated September 26, 1995, as, after a nonjury trial, (a) awarded child support to the defendant wife in the amount of $196 per week, and (b) awarded maintenance to the defendant wife in the amount of $200 per week for a period of two years; and (2) purportedly appeals from so much of an order of the same court, entered January 9, 1996, as denied that branch of his motion which was to vacate a stipulation of settlement concerning equitable distribution. Justice Rosenblatt has been substituted for the late Justice Hart {see, 22 NYCRR 670.1 [c]).
*501Ordered that the purported appeal from the order is dismissed, without costs or disbursements, for failure to file a notice of appeal (see, CPLR 5515); and it is further,
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The trial court’s award to the wife of child support of $196 per week and maintenance of $200 per week for a period of two years is supported by the record. Bracken, J. P., Rosenblatt, Copertino and Altman, JJ., concur.